Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,3,5,6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Both independent claims now have a narrower substrate-size-range.  The original disclosure does not teach a InP substrate having the now narrower substrate-size-range still has the same other characteristics.  For example, Tables 19 and 20 of the current application teaches a InP substrate having a diameter of 152.4 mm (6 inches) with iron concentration of 2 x 1016 cm-3.  However, iron concentration of 2 x 1016 cm-3 does not provide support for an iron concentration range of “not lower than 5.0 x 1015 cm-3 and not higher than 1.0 x 1017 cm-3” in claims 2 and 5. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2,3,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (PG Pub 2009/0072205 A1), Seddon (PG Pub 2018/0033739 A1), and Katsushi et al (JP-H05-339100 A), a reference cited by Applicants.
Regarding claim 2, Kawase teaches an indium phosphide crystal substrate (paragraph [0043]) including a main surface having a diameter not greater than 205 mm (paragraph [0043]) and a thickness not smaller than 300 µm (paragraph [0043]) and not greater than 800 µm, the indium phosphide crystal substrate containing any of sulfur atoms at a concentration not lower than 2.0 x 1018 cm-3 and not higher than 8.0 x 1018 cm-3, tin atoms at a concentration not lower than 1.0 x 1018 cm-3 and not higher than 18 cm-3, and iron atoms (paragraph [0042]) at a concentration not lower than 5.0 x 1015 cm-3 and not higher than 1.0 x 1017 cm-3 (paragraph [0042]).
Kawase does not teach a diameter not smaller than 152.4 mm.
In the same field of endeavor, Seddon teaches an indium phosphide crystal substrate may be formed with a diameter in a range of 100 mm to 450 mm (paragraph [0013]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the diameter of the indium phosphide crystal substrate according to the intended use of the substrate.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kawase does not teach a part of an outer edge of the indium phosphide crystal substrate including any of a flat portion and a notch portion.
In the same field of endeavor, Seddon teaches a part of an outer edge of a substrate including any of a flat portion and a notch portion (138, fig. 3f, paragraph [0021]), for the benefit of indicating axis of the crystallized structure for various manufacturing processes (paragraph [0021]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a part of an outer edge of the indium phosphide crystal substrate including any of a flat portion and a notch portion, for the benefit of indicating axis of the crystallized structure for various manufacturing processes.
Kawase does not teach the indium phosphide crystal substrate having average residual strain.
In the same field of endeavor, Katsushi teaches a indium phosphide crystal substrate (paragraph [0001] of the English translation provided by Applicants) having average residual strain not less than 5 x 10-6 and not more than 5 x10-5 (paragraph [0014] of the English translation provided by Applicants), for the benefit of preventing the substrate from breaking during crystal processing (paragraph [0013] of the English translation provided by Applicants).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the indium phosphide crystal substrate having average residual strain not less than 5 x 10-6 and not more than 5 x 10-5 anywhere within the substrate, including in any of a first flat region extending over a width from the flat portion to a position at a distance of 2 mm in a direction perpendicular to a straight line indicating the flat portion in the main surface and a first notch region extending over a width from the notch portion to a position at a distance of 2 mm in a direction perpendicular to a curve indicating the notch portion in the main surface, for the benefit of preventing the substrate from breaking during crystal processing.  
Regarding claim 3, Kawase in view of Seddon teaches the indium phosphide crystal substrate according to claim 2, wherein in any of the first flat region and the first notch region (see Seddon in claim 2), when the indium phosphide crystal substrate contains the sulfur atoms, the indium phosphide crystal substrate has an average dislocation density not lower than 10 cm-2 and not higher than 500 cm-2, and when the indium phosphide crystal substrate contains any of the tin atoms and the iron atoms -2 and not higher than 5000 cm-2 (paragraph [0038]).  
Regarding claim 5, Kawase in view of Seddon teaches (see claim 2) an indium phosphide crystal substrate including a main surface having a diameter not greater than 205 mm and a thickness not smaller than 300 µm and not greater than 800 µm, a part of an outer edge of the indium phosphide crystal substrate including any of a flat portion and a notch portion, the indium phosphide crystal substrate containing any of sulfur atoms at a concentration not lower than 2.0 x 1018 cm-3 and not higher than 8.0 x 1018 cm -3, tin atoms at a concentration120980982.1ATTORNEY DOCKET NO. 20191 7-0333 -00-US-594 169Application No.: NewPage 4 not lower than 1.0 x 1018 cm-3 and not higher than 4.0 x 1018 cm-3, and iron atoms at a concentration not lower than 5.0 x 1015 cm -3 and not higher than 1.0 x 1017 cm -3.
Kawase does not teach a diameter not smaller than 152.4 mm.
In the same field of endeavor, Seddon teaches an indium phosphide crystal substrate may be formed with a diameter in a range of 100 mm to 450 mm (paragraph [0013]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the diameter of the indium phosphide crystal substrate according to the intended use of the substrate.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kawase does not teach the indium phosphide crystal substrate having average residual strain.
In the same field of endeavor, Katsushi teaches a indium phosphide crystal substrate (paragraph [0001] of the English translation provided by Applicants) having average residual strain not less than 5 x 10-6 and not more than 5 x10-5 (paragraph [0014] of the English translation provided by Applicants), for the benefit of preventing the substrate from breaking during crystal processing (paragraph [0013] of the English translation provided by Applicants).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the indium phosphide crystal substrate having average residual strain not less than 5 x 10-6 and not more than 5 x 10-5 anywhere within the substrate, including in any of a second flat region extending over a width from the flat portion to a position at a distance of 1 mm in a direction perpendicular to a straight line indicating the flat portion in the main surface and a first notch region extending over a width from the second notch portion to a position at a distance of 1 mm in a direction perpendicular to a curve indicating the notch portion in the main surface, for the benefit of preventing the substrate from breaking during crystal processing.  
Regarding claim 6, Kawase teaches (see claim 3) the indium phosphide crystal substrate according to claim 5, wherein in any of the second flat region and the second notch region, when the indium phosphide crystal substrate contains the sulfur atoms, the indium phosphide crystal substrate has an average dislocation density not lower than 10 cm-2 and not higher than 500 cm -2, and when the indium phosphide crystal substrate contains any of the tin atoms and the iron atoms, the indium phosphide crystal substrate has an average dislocation density not lower than 500 cm -2 and not higher than 5000 cm -2.
Response to Arguments
Applicant's arguments filed on April 8, 2021 have been fully considered but they are not persuasive.  See rejection above.
Applicant’s arguments with respect to claim(s) 2,3,5,6 have been considered but are moot because the new ground of rejection.  See rejection under the first paragraph of 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899